Citation Nr: 0925113	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Conrad S. P. Williams, III, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In April 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

The Veteran has submitted a notice of disagreement with a 
September 2006 rating decision that denied entitlement to 
service connection for posttraumatic stress disorder on 
grounds that no new and material evidence had been submitted 
to reopen the claim.  The RO issued a statement of the case 
as to the matter.  The Veteran has not submitted a 
substantive appeal regarding this matter and therefore an 
appeal has not been perfected and this matter is not before 
the Board at this time.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In his application for VA benefits in 1990 the Veteran 
indicated that he receives benefits from the Social Security 
Administration (SSA).  The medical and legal documents 
pertaining to the grant of SSA benefits have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, this 
case must be remanded to obtain SSA records.  38 C.F.R. § 
3.159(c)(2) (2008).

At his video conference hearing the Veteran indicated that he 
received mental health treatment from "Gateway."  According 
to the Veteran, Gateway is a place for the homeless to get 
mental health treatment.  He also stated that he received 
mental health treatment from the local VA Medical Center (MC) 
and he has been unable to locate the records because of 
Katrina.  An attempt to obtain these records must be made 
prior to a final determination of his claim.

Further, the Board observes that during the pendency of this 
appeal, in March 2006, the United Stated Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he has not 
been provided notice compliant with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the New Orleans 
VAMC and attempt to obtain mental health 
treatment records pertaining to the 
Veteran that are dated from 2005 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the Veteran during the course 
of the remand, provided that the Veteran 
completes the required authorization 
forms.  Specifically ask the Veteran to 
send medical records for treatment he 
received at Gateway.  If he wants VA to 
obtain such records, provide him with the 
required authorization forms to complete 
and return to VA.  

2.  Request all medical and legal 
documents pertaining to the Veteran's SSA 
disability benefits.  If no records can be 
found, indicate whether the records do not 
exist and whether further efforts to 
obtain the records would be futile.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and relevant case law is 
completed.  Specifically, the RO must 
review the information and the evidence 
presented with the claim and provide the 
claimant with notice that a disability 
rating and an effective date for the award 
of benefits will be assigned if service 
connection is awarded.  See Dingess, 
supra.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



